DETAILED ACTION
Applicant's arguments, filed 11/10/2021, have been fully considered.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.   
Applicants have amended their claims, filed 11/10/2021, and therefore rejections newly made in the instant office action have been necessitated by amendment.
Applicants have amended claims 1 and 19. 
Applicants have left claims 2, 5-7, 9 and 11-13 as originally filed/previously presented.
Applicants have canceled claims 3, 4, and 20.
Applicants have introduced new claims 21-23.
Claims 8, 10, and 14-18 were withdrawn from further consideration in the response to the Restriction Requirement filed on 04/23/2020. 
Claims 1, 2, 5-7, 9, 11-13, 19, and 21-23 are the current claims hereby under examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103 – Maintained and Modified Necessitated by Applicants Amendments
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 12-13, and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacob Fraden (Pub. No. US 2015/0263777), hereinafter referred to as Fraden, in view of Leath et al. (Pub. No. US 2019/0008422), hereinafter referred to as Leath, in view of Baheti et al. (Pub. No. US 2019/0216393), hereinafter referred to as Baheti, in view of Rajanish et al. (Pub. No. US 2010/0283700).
Regarding Claim 1, Fraden discloses a removable smartphone case (Fig. 1, element 21, “protective case” and para. [0029], “Fig. 1 illustrates … a protective case for holding a mobile communication device (a smartphone, e.g.), and Claim 1, “removably wrap …”) comprising: 
a case body (Fig. 1, element 21, “protective case”) configured to receive a smartphone (para. [0029], “protective case for holding a mobile communication device (a smartphone, e.g.)”); and
a communications interface (Fig. 2, element 10 and 6, “wiring harness” and “connector”) configured to transmit the digital data generated by the semiconductor substrate 
However, Fraden does not explicitly disclose a radio frequency (RF) front-end connected to the case body and including a semiconductor substrate, at least one transmit antenna configured to transmit radio waves below the skin surface of a person, and a two-dimensional array of receive antennas configured to receive radio waves, the received radio waves including a reflected portion of the transmitted radio waves, wherein the semiconductor substrate includes circuits configured to generate signals in response to the received radio waves; 
a digital baseband system configured to generate digital data in response to the signals, wherein the digital data is indicative of a health parameter of the person.
Leath teaches a non-invasive sensing system (Abstract), which can include and be arranged on or including a smartphone (Fig. 6). Leath further teaches of a radio frequency (RF) front-end (Fig. 5, element 15) including a semiconductor substrate (Fig. 5, element 22, “PCB”, and para. [0219], “the VNA circuits could be built into the back of the antennae if we were looking at miniaturizing the system”), at least one transmit antenna configured to transmit radio waves below the skin surface of a person (Fig. 8C, element 2, “transmit antenna”, and para. [0172], “first transmitting antenna for transmitting electromagnetic radiation signals into the skin surface”), and a two-dimensional array of receive antennas (Fig. 8C, elements 5, “receiving antennas”) configured to receive radio waves (para. [0173], “receiving antenna mounted on the PCB directly adjacent to the transmitting antenna for receiving the 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the potential sensing module (Fig. 2, element 9) taught by Fraden with the PCB system taught by Leath. Incorporating the sensing system taught by Leath into the case taught by Fraden would allow for the system to be used in a portable manner, which is suggested by both Leath and Fraden. Leath discloses that a miniaturized system can be incorporated into a housing of a mobile device (Leath, Fig. 6, and para. [0247]). Fraden teaches that the sensing module may comprise one or more sensing means including electromagnetic field detections (Fraden, para. [0030]). One of ordinary skill would have also recognized that substituting the sensing module taught by Fraden with the miniaturized system 
However, modified Fraden does not explicitly disclose wherein the semiconductor substrate includes at least one transmit component and a two-dimensional array of receive components, wherein the at least one transmit component is collocated with the at least one transmit antenna and the two-dimensional array of receive components are collocated with respective ones of the two-dimensional array of receive antennas; and wherein the at least one transmit component and the at least one transmit antenna comprise at least two transmit components and at least two transmit antennas and wherein the two-dimensional array of receive components and the two-dimensional array of receive antennas comprises four receive components and four receive antennas and wherein receive components and receive antennas are collocated at opposite sides, wherein the at least two transmit antennas and the four receive antennas are located entirely within a footprint of the semiconductor substrate.
Baheti teaches a system including a millimeter-wave radar sensor that is disposed on a circuit board, with a plurality of antennas, processing circuitry, and receiving antennas for vital measurements of a human being (Abstract and para. [0022]). Baheti further teaches transmitter front end circuitry components and receiver front end circuitry components such as RF oscillators, mixers, amplifiers, and filters (para. [0031-0032] and Fig. 2A, elements 208 and 210). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify circuitry disclosed by modified Leath to include additional front-end circuitry on the same substrate. The additional circuitry elements being collocated with the transmit components or the receive components allows for the system 
Baheti further teaches that the transmitter components and the receiver components are collocated with the transmit antennas and two dimensional array of receive antennas (para. [0031-0032]). Baheti further teaches of the radar sensing having at least two transmit antennas, at least two transmitter front-end circuits (Fig. 2A, elements 208 and 212, para. [0031]). Baheti further teaches of at least four receive antennas connected to 4 pins of a receiver front-end circuitry (Fig. 2A, elements 214 and 210, and para. [0032]). Baheti further teaches in another embodiment that the receive antennas can be located on separate sides of the radar circuit (Fig. 2C, elements 214). Baheti teaches that the transmitter and receiver antennas can be implemented in a uniform array or a linear array of any dimension, and other implementations can be done (para. [0039]). Baheti further teaches that the at least two transmit antennas and the four receive antennas are located entirely within a footprint of the semiconductor substrate (Fig. 2C, elements 212, 214, and 236, para. [0036], “antennas may be disposed on a circuit board … disposed on one or more integrated circuits/semiconductor substrates” and para. [0039], “transmit antennas and an array of receive antennas coupled to RFIC disposed on substrate”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to increase the number of transmitter and receiver antennas and the location of the receiver antennas. Baheti teaches that the number of antennas and placement of the antennas can be changed depending on the particular requirements of the radar system and due to beam forming requirements (para. [0057]). 
However, modified Fraden does not explicitly discloses wherein receive components and receive antennas are collocated at opposite corners of the semiconductor substrate.
Rajanish teaches a compact millimeter-wave transmitter and receiver using interconnections within a chip (Abstract). Rajanish further teaches in an embodiment that the interconnections 1005 and 1006 can be placed at corners of the chip 101 (Fig. 10 and para. [0042]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the location of the receiver antennas to be in the four corners of the chip. Rajanish teaches that the placement of the antenna allows for the size of the chip to be reduced (para. [0042]). Rajanish also shows in Fig. 10 that the antenna radiates electromagnetic waves in the direction of the 4 corners. In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the arrangement of the receiver antennas on a substrate, as an obvious design choice (see MPEP 2144.04, In re Kuhle, 526 F.2d 553, 188 USPQ 7).
Regarding Claim 12, modified Fraden discloses the removable smartphone case of claim 1.
However, modified Fraden does not explicitly disclose further comprising means for isolating a signal from a particular location in the 3D space in response to receiving the radio waves on the two-dimensional array of receive antennas by implementing beamforming signal processing.

Regarding Claim 13, modified Fraden discloses the removable smartphone case of claim 1.
However, modified Fraden does not explicitly disclose further comprising means for isolating a signal from a particular location in the 3D space in response to receiving the radio waves on the two-dimensional array of receive antennas by using beamforming to focus a receive beam on a particular vein of the person.
Baheti further teaches of a system for vital measurements of a human being (Abstract and para. [0022]). Baheti further teaches of modifying the number of transmitting and receiving antennas in order to implement beam steering when transmitting waves toward fine veins and arteries within the body (para. [0057]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the radar sensor and removable case disclose by modified Fraden to further implement beam steering. Baheti teaches that beam steering would allow for the radar beam to be directed to isolate a particular signal and perform more accurate and precise vital signal measurements (para. [0057]).
Regarding Claim 21, modified Fraden discloses the removable smartphone case of claim 1.
However, modified Fraden does not explicitly disclose wherein the transmit antennas are connected to respective transmit components by vias that are perpendicular to a plane of the semiconductor substrate, and wherein the receive antennas are connected to respective receive components by vias that are perpendicular to the plane of the semiconductor substrate.
Baheti further teaches in Fig. 3A and para. [0042] that the transmit antennas and the receiver antennas are connect to vias (Fig. 3A, element Tx1, element Rx1, element 314, and para. [0042], “contact between RF and baseband integrated circuits and antennas is made using vias …”). Fig. 3A further shows a cross section of the radar sensors where the vias (element 314) are perpendicular to a plane of the substrate. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the antenna device disclosed by modified Fraden to explicitly include conductive vias that connect the transmit and receive antennas to respective antenna components perpendicularly to a plane of the substrate. Baheti teaches that vias can be used when stacking the components to allow for the RF and baseband components to be connected with the transmit and receive antennas (para. [0050]). Further, one of ordinary skill would have recognized that vias that are perpendicular to a plane of the substrate would allow for space saving in the overall dimensions of the substrate by having conductive components going in a perpendicular direction instead of only a parallel direction. 
Regarding Claim 22, modified Fraden discloses the removable smartphone case of claim 21.

Leath further teaches that the antennas used within the non-invasive sensing system can include any suitable antenna, including microstrip antennas (Leath, para. [0091]). 
Baheti further teaches that the transmit antennas and the receive antennas can be implemented as patch antenas (Baheti, para. [0038]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the transmit and receive antennas to explicitly use microstrip/patch antennas. Leath and Baheti both teach that microstrip atennas can be used and are an acceptable shape and type of antenna.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacob Fraden (Pub. No. US 2015/0263777), hereinafter referred to as Fraden, in view of Leath et al. (Pub. No. US 2019/0008422), hereinafter referred to as Leath, in view of Baheti et al. (Pub. No. US 2019/0216393), hereinafter referred to as Baheti, in view of Rajanish et al. (Pub. No. US 2010/0283700) as applied to claim 1 above, and further in view of George Shaker (Pub. No. US 2018/0322351), hereinafter referred to as Shaker.
Regarding Claim 2, modified Fraden discloses the removable smartphone case of claim 1.
However, modified Fraden does not explicitly disclose wherein the at least one transmit antenna and the two-dimensional array of receive antennas are configured for radio waves in a frequency range of 122-126 GHz.
. 
Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacob Fraden (Pub. No. US 2015/0263777), hereinafter referred to as Fraden, in view of Leath et al. (Pub. No. US 2019/0008422), hereinafter referred to as Leath, in view of Baheti et al. (Pub. No. US 2019/0216393), hereinafter referred to as Baheti, in view of Rajanish et al. (Pub. No. US 2010/0283700) as applied to claim 1 above, further in view of Baheti et al. (Pub. No. US 2019/0216393), hereinafter referred to as Baheti, and further in view of Yong et al. (Pub. No. US 2019/0097328), hereinafter referred to as Yong.
Regarding Claim 5, modified Fraden discloses the removable smartphone case of claim 1.
However, modified Fraden does not explicitly disclose wherein the at least two transmit antennas are configured to transmit radio waves at two different polarization orientations and wherein a first set of the at least four receive antennas is configured to receive radio waves at 
Baheti further teaches that at least two sets of four receiver antennas are configured to receive radio waves (Fig. 2A, elements 214, and para. [0032], “receiver front-end circuit may be configured to be coupled to greater than four antennas, with the resulting antenna array being of various n x m dimensions”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the number of receiving antennas disclosed by modified Fraden. Increasing the number of transmitting and receiving antennas may be needed for the particular requirements of the radar system. For example, using more transmitting and receiving antennas allows for beam steering to be used in order to direct the beam towards fine veins or arteries in order to perform more accurate measurements (para. [0057]).
However, modified Fraden in further view of Baheti does not explicitly disclose transmitting and receiving at least two different polarization orientations.
Yong teaches of a phased antenna array (Fig. 3) for transmitting and receiving signals from multiple antennas (Fig. 3, elements 40) in millimeter range (Abstract), and the structure can be printed on a dielectric substrate, such as a rigid or flexible printed circuit (para. [0056]). Yong further teaches that the antenna arrays can be configured to generate radio-frequency signals with a first polarization, whereas a second set of single-polarization antennas may be configured to generate radio frequency signals with a second polarization, such that the second polarization is orthogonal to the first polarization (para. [0061] and para. [0067]). It would have 
Regarding Claim 6, modified Fraden discloses the removable smartphone case of claim 1.
However, modified Fraden does not explicitly discloses wherein the at least two transmit antennas are configured to transmit radio waves at orthogonal polarization orientations and wherein a first set of the at least four receive antennas is configured to receive radio waves at one of the orthogonal polarization orientations and a second set of the at least four receive antennas is configured to receive radio waves at the other of the orthogonal polarization orientations.
Baheti further teaches that at least two sets of four receiver antennas are configured to receive radio waves (Fig. 2A, elements 214, and para. [0032], “receiver front-end circuit may be configured to be coupled to greater than four antennas, with the resulting antenna array being of various n x m dimensions”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the number of receiving antennas disclosed by modified Fraden. Increasing the number of transmitting and receiving antennas may be needed for the particular requirements of the radar system. For example, using more transmitting and receiving antennas allows for beam steering to be used in order to 
However, modified Fraden in further view of Baheti does not explicitly disclose transmitting and receiving at least two different polarization orientations.
Yong teaches of a phased antenna array (Fig. 3) for transmitting and receiving signals from multiple antennas (Fig. 3, elements 40) in millimeter range (Abstract), and the structure can be printed on a dielectric substrate, such as a rigid or flexible printed circuit (para. [0056]). Yong further teaches that the antenna arrays can be configured to generate radio-frequency signals with a first polarization, whereas a second set of single-polarization antennas may be configured to generate radio frequency signals with a second polarization, such that the second polarization is orthogonal to the first polarization (para. [0061] and para. [0067]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the antenna array disclosed by modified Fraden to further include different combinations of polarization angles. Adjusting the polarization angle of the transmitting and receiving antennas can be done in response due to polarization mismatch. If the sensor data is outside of a range, the control circuitry may adjust the polarization in order to ensure accurate results (para. [0006] and para. [0067]).
Regarding Claim 7, modified Fraden discloses the removable smartphone case of claim 1.
However, modified Fraden does not explicitly disclose wherein the at least one transmit antenna comprises at least two transmit antennas configured to transmit radio waves at orthogonal polarization orientations and wherein a first set of the receive antennas is 
Baheti further teaches that at least two sets of four receiver antennas are configured to receive radio waves (Fig. 2A, elements 214, and para. [0032], “receiver front-end circuit may be configured to be coupled to greater than four antennas, with the resulting antenna array being of various n x m dimensions”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the number of receiving antennas disclosed by modified Fraden. Increasing the number of transmitting and receiving antennas may be needed for the particular requirements of the radar system. For example, using more transmitting and receiving antennas allows for beam steering to be used in order to direct the beam towards fine veins or arteries in order to perform more accurate measurements (para. [0057]).
However, modified Fraden in further view of Baheti does not explicitly disclose transmitting and receiving at least two different polarization orientations.
Yong teaches of a phased antenna array (Fig. 3) for transmitting and receiving signals from multiple antennas (Fig. 3, elements 40) in millimeter range (Abstract), and the structure can be printed on a dielectric substrate, such as a rigid or flexible printed circuit (para. [0056]). Yong further teaches that the antenna arrays can be configured to generate radio-frequency signals with a first polarization, whereas a second set of single-polarization antennas may be configured to generate radio frequency signals with a second polarization, such that the second polarization is orthogonal to the first polarization (para. [0061] and para. [0067]). It would have .
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacob Fraden (Pub. No. US 2015/0263777), hereinafter referred to as Fraden, in view of Leath et al. (Pub. No. US 2019/0008422), hereinafter referred to as Leath, in view of Baheti et al. (Pub. No. US 2019/0216393), hereinafter referred to as Baheti, in view of Rajanish et al. (Pub. No. US 2010/0283700) as applied to claim 1 above, and further in view of Kim et al. (“Towards Development of a Mobile RF Doppler Sensor …”), hereinafter referred to as Kim.
Regarding Claim 9, modified Fraden discloses the removable smartphone case of claim 1.
However, modified Fraden does not explicitly disclose wherein the health parameter is a blood pressure.
Kim teaches of a microstrip patch antenna that is suited for mobile applications, including a transmitting and a receiving antenna (pg. 3391, Section B, “Antenna Design”). Kim further teaches that the data collected from the receiving antenna, which includes arterial flow rates, can be used to estimate a mean end point blood pressure (pg. 3393, left col., para. 1-2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by modified Fraden to collect data from the . 
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacob Fraden (Pub. No. US 2015/0263777), hereinafter referred to as Fraden, in view of Leath et al. (Pub. No. US 2019/0008422), hereinafter referred to as Leath, in view of Baheti et al. (Pub. No. US 2019/0216393), hereinafter referred to as Baheti, in view of Rajanish et al. (Pub. No. US 2010/0283700) as applied to claim 1 above, and further in view of Raviv Melamed (Pub. No. US 2017/0238835), hereinafter referred to as Melamed.
Regarding Claim 11, modified Fraden discloses removable smartphone case of claim 1.
However, modified Fraden does not explicitly disclose further comprising means for transmitting radio waves over a 3D space below the skin surface of a person by transmitting from a first transmit antenna and then from a second transmit antenna such that the first transmission does not overlap in time with the second transmission.
Melamed teaches of a portable sensing system including RF sensing functionality including an antenna array with a plurality of receive antennas and transmit antennas (Abstract, para. [0045]) for use in health testing (Fig. 9, element 921). Melamed further teaches that the transmit and receive subsystem can perform transmission and reception with multiple antennas at one time or select one transmit and one receive antenna at a time (para. [0075]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the .  
Claims 19 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacob Fraden. (Pub. No. US 2015/0263777), hereinafter referred to as Fraden, in view of Leath et al. (Pub. No. US 2019/0008422), hereinafter referred to as Leath, in view of Baheti et al. (Pub. No. US 2019/0216393), hereinafter referred to as Baheti, in view of Yong et al. (Pub. No. US 2019/0097328), hereinafter referred to as Yong.
Regarding Claim 19, Fraden discloses Fraden discloses a removable smartphone case (Fig. 1, element 21, “protective case” and para. [0029], “Fig. 1 illustrates … a protective case for holding a mobile communication device (a smartphone, e.g.), and Claim 1, “removably wrap …”) comprising: 
a case body (Fig. 1, element 21, “protective case”) configured to receive a smartphone (para. [0029], “protective case for holding a mobile communication device (a smartphone, e.g.)”); and
a communications interface (Fig. 2, element 10 and 6, “wiring harness” and “connector”) configured to transmit the digital data generated by the semiconductor substrate from the removable smartphone case (para. [0030], “the module, 9, communicates with the smartphone through the connector, 6, that is attached to the module via a wiring harness, 10, such as a flexible circuitry strip. The connector may be directly attached to a receptacle that allows electrical connection of the smartphone to a peripheral equipment”). 

a digital baseband system configured to generate digital data in response to the signals, wherein the digital data is indicative of a health parameter of the person.
Leath teaches a non-invasive sensing system (Abstract), which can include and be arranged on or including a smartphone (Fig. 6). Leath further teaches of a radio frequency (RF) front-end (Fig. 5, element 15) including a semiconductor substrate (Fig. 5, element 22, “PCB”, and para. [0219], “the VNA circuits could be built into the back of the antennae if we were looking at miniaturizing the system”), at least one transmit antenna configured to transmit radio waves below the skin surface of a person (Fig. 8C, element 2, “transmit antenna”, and para. [0172], “first transmitting antenna for transmitting electromagnetic radiation signals into the skin surface”), and a two-dimensional array of receive antennas (Fig. 8C, elements 5, “receiving antennas”) configured to receive radio waves (para. [0173], “receiving antenna mounted on the PCB directly adjacent to the transmitting antenna for receiving the electromagnetic radiation signals”), the received radio waves including a reflected portion of the transmitted radio waves (para. [0173], “reflected back to, or towards, the same region or area of skin surface covered by the PCB, due to the transmitted electromagnetic radiation signals having interacted with the glucose molecules”), wherein the semiconductor substrate 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the potential sensing module (Fig. 2, element 9) taught by Fraden with the PCB system taught by Leath. Incorporating the sensing system taught by Leath into the case taught by Fraden would allow for the system to be used in a portable manner, which is suggested by both Leath and Fraden. Leath discloses that a miniaturized system can be incorporated into a housing of a mobile device (Leath, Fig. 6, and para. [0247]). Fraden teaches that the sensing module may comprise one or more sensing means including electromagnetic field detections (Fraden, para. [0030]). One of ordinary skill would have also recognized that substituting the sensing module taught by Fraden with the miniaturized system taught by Leath would yield the predictable results of measuring health parameters in a portable manner.
However, modified Fraden does not explicitly disclose wherein the at least one transmit antenna comprises at least two transmit antennas configured to transmit radio waves at orthogonal polarization orientations and wherein a first set of the receive antennas is 
Baheti further teaches that at least two sets of four receiver antennas are configured to receive radio waves (Fig. 2A, elements 214, and para. [0032], “receiver front-end circuit may be configured to be coupled to greater than four antennas, with the resulting antenna array being of various n x m dimensions”). Baheti further teaches that the at least two transmit antennas and the four receive antennas are located entirely within a footprint of the semiconductor substrate (Fig. 2C, elements 212, 214, and 236, para. [0036], “antennas may be disposed on a circuit board … disposed on one or more integrated circuits/semiconductor substrates” and para. [0039], “transmit antennas and an array of receive antennas coupled to RFIC disposed on substrate”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the number of receiving antennas disclosed by modified Fraden. Increasing the number of transmitting and receiving antennas may be needed for the particular requirements of the radar system. For example, using more transmitting and receiving antennas allows for beam steering to be used in order to direct the beam towards fine veins or arteries in order to perform more accurate measurements (para. [0057]).
However, modified Fraden in further view of Baheti does not explicitly disclose transmitting and receiving at least two different polarization orientations.
Yong teaches of a phased antenna array (Fig. 3) for transmitting and receiving signals from multiple antennas (Fig. 3, elements 40) in millimeter range (Abstract), and the structure 
Regarding Claim 23, modified Fraden discloses the removable smartphone case of claim 19.
However, modified Fraden does not explicitly disclose wherein the two at least one transmit antenna is collocated with the at least one transmit component such that the at least one transmit antenna is connected to an interface of the at least one transmit component by a via that is perpendicular to a plane of the semiconductor substrate.
Baheti further teaches in Fig. 3A and para. [0042] that the transmit antennas and the receiver antennas are connect to vias (Fig. 3A, element Tx1, element Rx1, element 314, and para. [0042], “contact between RF and baseband integrated circuits and antennas is made using vias …”). Fig. 3A further shows a cross section of the radar sensors where the vias (element 314) are perpendicular to a plane of the substrate. It would have been obvious to one of ordinary 
 However, modified Fraden does not explicitly disclose wherein the at least one transmit antenna is a microstrip patch antenna and wherein the receive antennas are microstrip patch antennas.
Leath further teaches that the antennas used within the non-invasive sensing system can include any suitable antenna, including microstrip antennas (Leath, para. [0091]). 
Baheti further teaches that the transmit antennas and the receive antennas can be implemented as patch antenas (Baheti, para. [0038]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the transmit and receive antennas to explicitly use microstrip/patch antennas. Leath and Baheti both teach that microstrip atennas can be used and are an acceptable shape and type of antenna.
Response to Arguments
Applicant's arguments filed 11/10/2021 have been fully considered but they are not persuasive.
Applicants have argued on Pages 8-11 of Remarks, filed 11/10/2021, that amended independent claims 1 and 19 now recite “wherein the at least two transmit antennas and the four receive antennas are located entirely within a footprint of the semiconductor substrate”, which is not taught by the cited prior art, alone, or in combination. In at least Baheti, the Applicants have argued that the transmit antennas and the receive antennas are located outside of element 234 of Baheti (Fig. 2C). While the transmit antennas and receive antennas are shown to be out of the RFIC, the Examiner disagrees that the transmit antennas and receive antennas are located outside of a footprint the semiconductor substrate, as claimed in claims 1 and 19. Baheti teaches that the at least two transmit antennas and the four receive antennas are located entirely within a footprint of the semiconductor substrate (Fig. 2C, elements 212, 214, and 236, para. [0036], “antennas may be disposed on a circuit board … disposed on one or more integrated circuits/semiconductor substrates” and para. [0039], “transmit antennas and an array of receive antennas coupled to RFIC disposed on substrate”). 
Applicants have further argued on that the features of claims 21-23 are not taught or suggested by the prior art applied on Page 15 of Remarks, filed on 11/10/2021. The Examiner respectfully disagrees. Baheti and Leath both teach that vias can be perpendicular and connect the transmit and receive antennas to other components within the substrate and that patch/microstrip antennas can be used, as recited in the rejection above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE W KRETZER whose telephone number is (571)272-1907. The examiner can normally be reached Monday through Friday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/K.W.K./Examiner, Art Unit 3791   

/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791